Citation Nr: 0305184	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  97-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for frostbite of the hands, for the period prior to 
January 12, 1998.  

2.  Entitlement to separate, compensable ratings in excess of 
a combined 10 percent for frostbite of the hands, for the 
period on and subsequent to January 12, 1998.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1951 to October 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO), which confirmed 
a 10 percent evaluation for frostbite of the hands.  In 
August 1998, the Board remanded the case to the RO for 
additional evidentiary development.  

With regard to a procedural matter involving the appellate 
issue, the VA amended its regulations for rating 
cardiovascular system disabilities (which includes cold 
injury residuals).  See 62 Fed. Reg. 65,207-224 (Dec. 11, 
1997) (codified at 38 C.F.R. § 4.104 (1998-2000)), effective 
January 12, 1998.  (See amended Diagnostic Code 7122, which 
provides for separately evaluating each affected hand in 
rating cold injury residuals).  The regulations for rating 
cold injury residuals (which are included in 38 C.F.R. 
§ 4.104) were subsequently revised in July 1998.  See 63 Fed. 
Reg. 37,778-779 (July 14, 1998) (codified at 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1999-2000)).  This revision 
was effective August 13, 1998.

In August 1998, the Board remanded the case to the RO for 
additional evidentiary development, including for the RO to 
readjudicate the case under the amended rating criteria.  The 
RO subsequently readjudicated the case, including under the 
amended rating criteria.  

In light of the Board's decision herein awarding separate, 
compensable ratings in excess of a combined 10 percent for 
frostbite of the hands, the Board has reframed the appellate 
issue as entitlement to an increased rating in excess of 10 
percent for frostbite of the hands, for the period prior to 
January 12, 1998; and entitlement to separate, compensable 
ratings in excess of a combined 10 percent for frostbite of 
the hands, for the period on and subsequent to January 12, 
1998.

The case is now ready for final appellate determination.

FINDINGS OF FACT

1.  Appellant's service-connected frostbite of the hands, for 
the period prior to January 12, 1998, was primarily 
manifested by subjective complaints of numbness/weakness.  

2.  Appellant's service-connected frostbite of the hands, for 
the period on and subsequent to January 12, 1998, is 
primarily manifested by diffuse, sensory deficits in each 
hand.  There is no recent clinical evidence of tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or other such cold injury residuals 
of the hands/fingers.  

3.  Appellant's residuals of frostbite of the hands are not 
equivalent to either moderate/severe angioneurotic edema 
(with frequent attacks of moderate or severe extent and 
duration) or moderate/severe frostbite residuals (with 
persistent moderate swelling, tenderness, redness, or loss of 
affected bodily parts), for the respective periods in 
question.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for frostbite of the hands, for the period prior to 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.20 (2002); 38 C.F.R. § 4.104, Diagnostic Codes 7199-7118, 
7199-7122 (2001).  

2.  The criteria for separate, 10 percent ratings, but no 
more, for frostbite of each hand, for the period on and 
subsequent to January 12, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.20, 4.104, Diagnostic Code 7122 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim at issue was not final on November 9, 
2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed, particularly in 
light of the partial allowance of the appellate issue by the 
Board's decision herein.  See also Bernard v Brown, 4 Vet. 
App. 384 (1993).  

The evidentiary record includes service medical records which 
document the severity and extent of the cold injury to 
appellant's hands.  VA clinical records and a January 1996 VA 
examination report provide adequate clinical findings with 
respect to the severity and extent of the frostbite of the 
hands during the period prior to January 12, 1998.  Pursuant 
to the Board's August 1998 remand, additional VA treatment 
records were sought by the RO, apparently to no avail.  
However, such records are not critical in deciding the case, 
particularly since subsequent VA examinations were conducted 
in January and February 1999 pursuant to remand and the 
examinations provide an accurate description of the 
disability picture in question.  Such VA examinations, in 
totality, are sufficiently detailed and comprehensive 
regarding the nature and severity of the service-connected 
disability at issue, and provide a clear picture of all 
relevant symptoms and findings.  There is no indication that 
other relevant medical records exist that would indicate a 
greater degree of severity regarding said service-connected 
disability in issue than that shown in said examinations 
reports.  

In addition, appellant was issued a Statement of the Case and 
Supplemental Statement of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for the pertinent rating 
decision.  

It does not appear that there are any other relevant medical 
records that exist and should be obtained prior to deciding 
this case.  The Board's August 1998 remand and more recent 
April 2002 RO letter specifically advised appellant as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has been 
satisfied with respect to the claim on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected frostbite 
of the hands in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

As an initial matter, it should be pointed out that 
appellant's claim for an increased rating for frostbite of 
the hands was received prior to the January 12, 1998 
effective date of the VA's amendment of its regulations for 
rating cardiovascular system disabilities, including cold 
injury residuals.  See 62 Fed. Reg. 65,207-224 (Dec. 11, 
1997) (codified at 38 C.F.R. § 4.104 (1998-2000)).  Pursuant 
to Karnas, supra., where a law or regulation changes after 
the claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  The amended Diagnostic Code 7122 
provides for frostbite of the hands to be evaluated 
separately and combined, and contains specific rating 
criteria, whereas prior to January 12, 1998, frostbite of the 
hands was an unlisted condition and therefore evaluated by 
analogous rating criteria.  Therefore, the Board will 
consider both versions of Diagnostic Code 7122 in the instant 
case, whichever is more advantageous to appellant.  It should 
be pointed out, however, that the revised rating criteria may 
not be applied to a claim prior to the effective date of the 
amended regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); 
Rhodan v. West, 12 Vet. App. 55 (1998).  

With respect to the period prior to January 12, 1998, since 
frostbite of the hands was an unlisted condition in the VA's 
Schedule for Rating Disabilities, the RO rated that condition 
by analogy to Diagnostic Codes 7118 or 7122, respectively for 
angioneurotic edema or residuals of frozen feet.  

Under the pre-amendment version of Diagnostic Code 7118, a 10 
percent rating was warranted for mild angioneurotic edema 
with infrequent attacks of slight extent and duration.  A 20 
percent rating required moderate angioneurotic edema with 
frequent attacks of moderate extent and duration.  A 40 
percent evaluation required severe angioneurotic edema with 
frequent attacks with severe manifestations and prolonged 
duration.  38 C.F.R. § 4.104 (1997), Diagnostic Code 7199-
7118.  

Under the pre-amendment version of Diagnostic Code 7122, a 10 
percent rating was warranted for residuals of frozen feet 
with mild symptoms or chilblains.  A 30 percent evaluation 
required persistent moderate swelling, tenderness, redness, 
etc..  A 50 percent evaluation required loss of toes, or 
parts, and persistent severe symptoms.  38 C.F.R. § 4.104 
(1997), Diagnostic Code 7199-7122.  

An April 1953 service medical record reveals that during 
combat in January 1953, appellant had sustained a 
superficial, grenade shell fragment wound of the right elbow 
and frostbite of the hands.  His fingers had turned blue and 
were swollen and painful.  Later that month, skin and nails 
of four fingers on the left hand and nails of the 2nd and 3rd 
fingers on the other hand sloughed off.  In February 1953, 
frostbite of all fingertips (1st-2nd degree) was clinically 
noted.  In March 1953, it was noted that there was 3rd degree 
frostbite of the left hand with frostbite of the other hand 
to a lesser degree.  In April 1953, the fingers and palms of 
the hands were diffusely swollen and "tense" to a moderate 
degree.  Fingernails had grown back.  Fingers were sensitive 
to touch and blanched easily on pressure.  Fingertips were 
covered with tender, pink, new skin.  

On April-June 1954 VA hospitalization, appellant's complaints 
included numbness of the hands and upper extremity 
hyperhidrosis.  Clinically, there were no pertinent findings, 
except for hyperhidrosis of the hands.  Upper extremity 
hyperhidrosis secondary to frostbite was diagnosed.

On January 1955 VA examination, appellant's complaints 
included occasional numbness of the fingers of the hands with 
hyperhidrosis.  Clinically, finger and hand movements were 
described as full and strong.  Sensation was described as 
normal and skin/fingernails had no trophic changes.  

On February 1960 VA examination, appellant's hands were 
clinically described as cool with "2" palmar hyperhidrosis 
and "2-3" cyanotic rubor in a dependent position.  

On January 1996 VA peripheral vascular examination, 
appellant's history included congestive heart failure, 
insulin-dependent diabetes mellitus, frostbite of the hands, 
and a 1989 right wrist surgical procedure for a "pinched" 
nerve.  His complaints included an inability to close the 
hands well and weakness and numbness of the hands.  
Clinically, there were no anatomical defects of the hands.  
He could touch with the tips of all fingers without problem 
and touch the median transverse folds of the palms with all 
fingertips.  The hands exhibited full ranges of motion, 
normal muscle strength, and no muscle atrophy without 
pertinent skin problems.  Frostbite in both hands by history 
was diagnosed.

A January 1996 rating decision confirmed a 10 percent 
evaluation for frostbite of the hands.  Parenthetically, 
since a 1955 rating decision granted service connection and 
assigned a 10 percent evaluation for said disability, that 10 
percent evaluation is a "protected" rating under 38 C.F.R. 
§ 3.951(b) (2002), since it has been in effect for more than 
20 years.

In short, the overall clinical evidence prior to January 12, 
1998 did not reveal symptoms reasonably attributable to 
frostbite of the hands, such as hyperhidrosis, of more than 
mild severity.  It is of substantial import that on January 
1996 VA peripheral vascular examination, clinical evaluation 
of the hands was essentially unremarkable and frostbite of 
the hands only by history was diagnosed.  Thus, it is the 
Board's opinion that for the period prior to January 12, 
1998, appellant's service-connected residuals of frostbite of 
the hands could not reasonably be characterized as equivalent 
to either moderate/severe angioneurotic edema (with frequent 
attacks of moderate or severe extent and duration) or 
moderate/severe frostbite residuals (with persistent moderate 
swelling, tenderness, redness, or loss of affected bodily 
parts).  

With respect to the period on and subsequent to January 12, 
1998, the amended Diagnostic Code 7122 provides for 
separately evaluating each affected hand in rating cold 
injury residuals.  Under amended Diagnostic Code 7122, 
effective January 12, 1998, cold injury residuals with 
arthralgia or other pain, numbness or cold sensitivity in the 
affected parts may be assigned a 10 percent evaluation.  A 20 
percent evaluation requires arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) in the 
affected parts.  A 30 percent evaluation requires arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) in the affected parts.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2002).  NOTE (1):  Separately 
evaluate amputations of finger or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  
NOTE (2):  Evaluate each affected part (e.g. hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§§ 4.25 and 4.26. 

On January 1999 VA peripheral vascular examination, 
appellant's complaints included weakness and occasional 
"dysesthesia"/numbness of the hands.  Clinically, there were 
no anatomical defects of the hands.  He could not touch 
closer than a half inch from the median crease of the palms 
with the tips of all digits.  There was a positive pinch with 
all digits on manual muscle test ("3/5" in each digit).  No 
signs of atrophy were noted.  There was decreased pinprick 
and light touch sensation in both hands, diffusely.  
Frostbite of the hands was diagnosed.  

On February 1999 VA peripheral vascular examination (by a 
different examiner), the examiner reported that because 
appellant had recently fractured the right wrist the previous 
month and it remained casted, that extremity was not 
examined.  Appellant's complaints included left hand 
weakness, severe pain on motion of fingers of the right hand, 
and numbness of the hands.  Clinically, there were no 
anatomical defects of the left hand.  He could touch all 
digits of the left hand with the tip of the left thumb and 
could touch the median transverse fold of the left palm with 
the tips of all digits of the left hand.  Left handgrip 
muscle strength was normal.  There was no muscle atrophy of 
that hand.  The examiner stated that appellant had no 
complaints of pain, cold sensitivity, or arthralgia.  The 
examiner also remarked that there was no tissue loss, finger 
amputations, nail abnormalities, color changes, localized 
impaired sensation, or hyperhidrosis of that hand.  Frostbite 
of the hands by history was diagnosed.  

In summary, January and February 1999 VA examinations 
indicate that appellant's complaints included hand weakness 
and numbness.  Clinically, the hands had diffuse, sensory 
deficits with no more than moderately decreased muscle 
strength on the January 1999 examination, although such 
findings were not confirmed on subsequent February 1999 
examination.  In fact, on subsequent February 1999 
examination, evaluation of the left hand did not reveal any 
clinical abnormalities consistent with cold injury residuals.  
However, despite the conflicting clinical evidence, with 
resolution of all reasonable doubt in appellant's favor, it 
is the Board's opinion that since it appears more likely than 
not that appellant has diffuse, sensory deficits of the hands 
reasonably characterized as cold injury residuals, separate 
10 percent evaluations for frostbite of each hand are 
warranted for the period on and subsequent to January 12, 
1998 (for a combined 20 percent, with consideration of the 
bilateral factor).  See Diagnostic Code 7122; 38 C.F.R. 
§ 4.25, "Combined Ratings Table"; and 38 C.F.R. § 4.26, 
"Bilateral Factor."

Separate evaluations in excess of 10 percent for frostbite of 
each hand, for the period on and subsequent to January 12, 
1998, would not be warranted, since tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or other such abnormalities consistent with 
cold injury residuals in the hands have not been recently 
clinically shown, nor can the pertinent hand symptomatology 
reasonably be characterized as equivalent to either 
moderate/severe angioneurotic edema (with frequent attacks of 
moderate or severe extent and duration) or moderate/severe 
frostbite residuals (with persistent moderate swelling, 
tenderness, redness, or loss of affected bodily parts) during 
this period in question.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  However, since no more than 
mild cold injury residuals in the hands have even been 
approximated during the periods in question, any functional 
loss from appellant's service-connected frostbite of the 
hands has been adequately compensated for.  Finally, the 
clinical evidence does not reflect that the service-connected 
frostbite of the hands, in and of itself, presented or 
presents such an exceptional or unusual disability picture as 
to warrant consideration of an extraschedular evaluation, for 
the aforestated reasons.  38 C.F.R. § 3.321(b)(1).  


ORDER

An increased rating in excess of 10 percent for frostbite of 
the hands, for the period prior to January 12, 1998, is 
denied.  To this extent, the appeal is disallowed.

Separate 10 percent evaluations for frostbite of each hand 
(for a combined 20 percent), for the period on and subsequent 
to January 12, 1998, are granted, subject to the applicable 
provisions governing payment of monetary awards.  To this 
extent, the appeal is allowed.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

